Citation Nr: 0407222	
Decision Date: 03/19/04    Archive Date: 03/30/04

DOCKET NO.  02-08 747	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of injury, laminectomy, low back.

2.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for enucleation of the right eye secondary to 
trauma.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for residuals of a left inguinal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Pitts, Counsel


INTRODUCTION

The veteran served on active duty from November 1952 to 
October 1954.

The claims file contains a record of a June 1984 decision of 
the Board of Veterans' Appeals (Board) wherein service 
connection was denied for a postoperative low back 
disability, enucleation of the right eye, and residuals of 
left inguinal hernia surgery, respectively.  The claims file 
contains a record of a February 1989 decision of the RO 
wherein service connection was denied for a back condition 
and a left inguinal hernia.

This matter comes before the Board on appeal of a January 
2002 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) at Indianapolis, Indiana.  The RO 
denied reopening the previously denied claims of entitlement 
to service connection for residuals of laminectomy secondary 
to trauma, enucleation of the right eye secondary to trauma, 
and residuals of a left inguinal hernia.

A personal hearing was held at the RO before a Decision 
Review Officer in June 2002.  A transcript of the hearing is 
of record.

The Board notes that the transcript of the June 2002 personal 
hearing has been accepted as a notice of disagreement 
initiating the appeals of the RO's denial of the claims 
concerning enucleation of the right eye secondary to trauma 
and residuals of a left inguinal hernia.  Tomlin v. Brown, 5 
Vet. App. 355 (1993).  

The date of such notice of disagreement is the date on which 
the hearing transcript was certified.  Id.  After the date of 
certification of the hearing transcript, the RO issued a 
statement of the case addressing these claims and that 
concerning residuals of injury, laminectomy, low back, which 
had been placed in appellate status by a notice of 
disagreement filed in February 2002.  After receiving the 
statement of the case in June 2002, the veteran filed a 
timely substantive appeal document perfecting his appeals of 
the denials of all three claims.

Whether "new and material" has been presented to reopen a 
previously denied claim is subject to de novo adjudication by 
the Board when the claim comes before it on appeal.  Barnett 
v. Brown, 83 F. 3d 1380, 1383 (Fed. Cir. 1996).

Following the decision reopening the claims, the 
corresponding claims of entitlement to service connection for 
the three disabilities at issue on a de novo basis are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you, the veteran, if 
further action is required on your part.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
postoperative low back disability and the residuals of left 
inguinal hernia surgery when it issued an unappealed final 
rating decision in February 1989.

2.  The Board denied entitlement to service connection for 
enucleation of the right eye secondary to trauma when it 
issued a final decision in June 1984.

3.  Evidence submitted since the February 1989 rating 
decision is new, not cumulative or redundant of the evidence 
at the time of the prior final denial of the claims sought to 
be reopened; and, does raise a reasonable possibility of 
substantiating the claims.

4.  Evidence submitted since the June 1984 decision of the 
Board is new, not cumulative or redundant of the evidence at 
the time of the prior final denial of the claim sought to be 
reopened; and, does raise a reasonable possibility of 
substantiating the claim.

CONCLUSIONS OF LAW

1.  Evidence submitted since the February 1989 rating 
decision, wherein the RO denied entitlement to service 
connection for a postoperative low back disability and the 
residuals of left inguinal hernia surgery, is new and 
material, and the veteran's claims for that benefit are 
reopened.  38 U.S.C.A. §§ 5104, 5107, 5108, 7105(c) (West 
2002); 38 C.F.R. §§ 3.104(a), 3.156(a), 3.160(d), 20.1103 
(2003).

2.  Evidence submitted since the June 1984 decision, wherein 
the Board denied entitlement to service connection for 
enucleation of the right eye secondary to trauma, is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5107, 5108, 7104(b) (West 2002); 
38 C.F.R. §§ 3.156(a), 3.160(d), 20.1100, 20.1105 (2003).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

At the time of the February 1989 rating decision wherein the 
RO denied the claims of entitlement to service connection for 
a postoperative low back disability and the residuals of left 
inguinal hernia surgery, the evidentiary record consisted of 
VA treatment records dated in 1978, 1979 and 1980, private 
medical treatment records (including a physician's statement) 
dated between 1976 and 1983, a VA examination report dated in 
August 1980, Morning Reports dated from February to April 
1953, Office of the Army Surgeon General (SGO) reports, non-
medical (lay) statements, Social Security Administration 
(SSA) notices, a written statement by the veteran that he 
sent to his Congressional representative in 1987, and the 
transcript of a personal hearing that was held in December 
1983 before a hearing officer at the RO.  

Some of the evidence that was of record at the time of the 
February 1989 rating decision was relevant to the claim for 
service connection for a postoperative low back disability.  
A VA hospital report showed that the veteran had undergone a 
bilateral L4-5 laminectomy and discoidectomy in 1979, and VA 
treatment records dated in 1979 referred to problems that he 
was having with his low back before having the surgery.  

The August 1980 VA examination report contained an assessment 
of possible lower back strain as a residual of the lumbar 
surgery.  VA treatment records dated in 1979 and 1980 
referred to low back pain that the veteran was having after 
the lumbar surgery; an April 1980 treatment note reflected 
that he said that his symptoms had worsened after he injured 
his back two years before.  

Private medical records prepared by MLM, MD, and dated from 
1976 to 1983 reflected that on several occasions, the veteran 
received medical attention for low back problems, to include 
pain and limitation of motion.  An April 1981 statement of 
MLM, MD, indicated that the physician had been treating the 
veteran during the past four or five years for lumbar pain 
that radiated down his legs and was aggravated by standing.  
A radiology report indicated that an x-ray performed at the 
request of this physician in May 1981 identified post-
surgical changes in the L4-5 area with moderate narrowing of 
the L4-5 intervertebral disc space and slight-to-mild 
degenerative change in the lumbar spine.  

The SSA notices showed that disability benefits had been 
awarded to the veteran because of back problems but were 
terminated in 1982 upon the agency's determination that he 
was no longer disabled as defined by applicable law.  

Morning Reports showed that the veteran had been in the 
hospital on his unit's base at Fort Leonard Wood, Missouri on 
two occasions in February and March 1953, respectively, and 
absent from duty for 30 days because of sickness in April 
1953, but these reports did not identify the medical 
conditions in question.  The SGO records did not note any 
injury, or treatment, of the back.  

The transcript of the personal hearing held in December 1983 
shows the veteran testified that he had injured his low back 
while stationed in France during service in 1954 when he fell 
from the top of a building where he was working, that he was 
taken to a clinic to be checked, and that his prescription 
was two weeks of bed rest and use of a plywood board under 
his mattress for the balance of the year.  The written 
statement submitted by the veteran to his Congressional 
representative in 1987 contained the same account.

Some of the evidence that was of record at the time of the 
February 1989 rating decision was relevant to the claim for 
service connection for the residuals of left inguinal hernia 
surgery.  The August 1980 VA examination report shows that 
examination of the external genitalia revealed normal testes.  
The private medical records prepared by MLM, MD, and dated 
from 1976 to 1983 did not show that the veteran received any 
medical attention for a genitourinary condition.  

The SSA notices did not refer to any disability related to an 
inguinal hernia.  

The Morning Reports showed that the veteran had been in the 
hospital on his unit's base at Fort Leonard Wood, Missouri on 
two occasions in February and March 1953, respectively, and 
had been absent from duty for 30 days in April 1953 because 
of sickness, but these reports did not identify the medical 
conditions in question.  The SGO records reflected that in 
February 1953, the veteran had undergone an inguinal 
hernioplasty and an orchiopexy after receiving diagnoses of 
inguinal hernia with a finding that it had existed prior to 
service, complications of surgical treatment, and torsion of 
testis.  

The transcript of the personal hearing held in December 1983 
show the veteran testified that he had undergone hernioplasty 
and the orchiopexy during service; that he had refused to 
have a second inguinal surgery during service; that he had 
returned to the hospital on base for a check-up after 30 days 
of sick leave and was given light duty; and that he had 
experienced no sexual feeling at all since 1979.  

The written statement submitted by the veteran to his 
Congressional representative in 1987 contained the same 
account.  

In a written statement provided in 1982, a former service 
comrade asserted that the veteran had undergone hernia 
surgery at Fort Leonard Wood around the beginning of 1953 
while they were both posted there.  In a written statement 
provided in 1982, his mother averred that the veteran had 
been sent home on "get well" leave after having surgery 
around the beginning of 1953.  In a written statement 
provided in 1982, his wife averred that the veteran had 
undergone "his two hernia operations" around the beginning 
of 1953.  

At the time of the June 1984 decision wherein the Board 
denied the claim of entitlement to service connection for 
enucleation of the right eye secondary to trauma, the 
evidentiary record consisted of the VA treatment records 
dated in 1978, 1979 and 1980, the private medical treatment 
records (including a physician's statement) dated between 
1976 and 1983, the VA examination report dated in August 
1980, the Morning Reports dated from February to April 1953, 
non-medical (lay) statements, Social Security Administration 
(SSA) notices, and the transcript of a personal hearing that 
had been held in December 1983 before a hearing officer at 
the RO.  

Some of the evidence that was of record at the time of the 
June 1984 decision of the Board was relevant to the claim for 
service connection for enucleation of the right eye secondary 
to trauma.  The VA treatment records show that in November 
1978, the veteran underwent surgery on his right eye for 
enucleation and an orbital implant.  The August 1980 VA 
examination report noted that examination of the eyes 
revealed the presence of a right eye prosthesis, and it 
stated a diagnosis of status postoperative removal of right 
eye with prosthesis.  

The private medical records prepared by MLM, MD, and dated 
from 1976 to 1983 noted that the veteran had undergone 
removal of his right eye in 1978, and it was observed in the 
April 1981 physician's statement that he had no right eye 
vision.  

The SSA notices did not refer to any disability that was 
related to the right eye.  




Morning Reports showed that the veteran had been in the 
hospital on his unit's base at Fort Leonard Wood, Missouri on 
two occasions in February and March 1953, respectively, and 
absent from duty for 30 days because of sickness in April 
1953, but these reports did not identify the medical 
conditions in question.  The SGO records did not note any 
injury, or treatment, of the right eye.  

The transcript of the personal hearing held in December 1983 
shows the veteran testified that he had injured his right eye 
during service, after returning to duty from the sick leave 
that he took after his hernia surgery, that trauma to the 
right eye occurred when as ordered by his superiors, he fired 
a bazooka equipped with a site for the right eye but using 
his left eye to aim, that he was taken to the hospital with a 
swollen and bleeding face and nose, told that he should have 
surgery on his right eye, but he refused the surgery.

Evidence introduced into the claims file after the February 
1989 rating decision denying the claims for service 
connection for service connection for a postoperative low 
back disability and the residuals of left inguinal hernia 
surgery consists of VA medical treatment records dated from 
September 2000 to April 2001, including the report of a 
magnetic resonance imaging (MRI) study of the lumbar spine 
dated in September 2000, written statements by the veteran 
dated in March 1990 and December 2001, and the transcript of 
a personal hearing that was held in June 2002 before a 
Decision Review Officer at the RO.  

Evidence introduced into the claims file after the June 1984 
decision of the Board denying the claim for service 
connection for enucleation of the right eye secondary to 
trauma consists of that added after the February 1989 rating 
decision, the written statement by the veteran that he sent 
to his Congressional representative in 1987, annotated 
photographs said to have been taken of the veteran during his 
service, and the SGO reports.


Criteria
Materiality & Finality

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

A claim disallowed by the Board may not be reopened on the 
same factual basis.  38 U.S.C.A. § 7104(b) (West 2002); 38 
C.F.R. § 20.1100 (2003).  

When an appellant requests that a claim be reopened after an 
appellate decision has been promulgated and submits evidence 
in support thereof, a determination as to whether such 
evidence is new and material must be made, and if it is, as 
to whether it provides a basis for allowing the claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 20.1105 (2003).

A determination by the agency of original jurisdiction of 
which the claimant is properly notified is final if an appeal 
is not perfected.  When the Board affirms a determination of 
the agency of original jurisdiction, such determination is 
subsumed by the final appellate decision.  38 U.S.C.A. 
§§ 6104, 7105; 38 C.F.R. §§ 20.1103, 20.1104.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusion based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. 
§ 5104 (West 2002).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in 38 C.F.R. 
§ 3.105.  38 C.F.R. § 3.104(a).


When a claim to reopen is presented under section 5108, the 
Secretary must first determine whether the evidence presented 
or secured since the last final disallowance of the claim is 
new and material.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a); 
Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 1998).

In Hodge, the United States Court of Appeals for the Federal 
Circuit (CAFC) noted that new evidence could be sufficient to 
reopen a claim if it could contribute to a more complete 
picture of the circumstances surrounding the origin of a 
veteran's injury or disability, even where it would not be 
enough to convince the Board to grant a claim.  Id, at 1363.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. 
App. 247 (199); Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).

Whether "new and material" has been presented sufficient to 
reopen a previously denied claim is subject to de novo 
adjudication by the Board when the claim comes before it on 
appeal.  Barnett v. Brown, 83 F. 3d at 1383.

New and material evidence is defined as evidence not 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a).

It has been held that, in accordance with 38 C.F.R. § 3.156, 
evidence is new and material if it 

(1) was not of record at the time of the last final 
disallowance of the claim and is not merely cumulative of 
evidence of record; 

(2) is probative of the issue at hand; and 

(3) is significant enough, either by itself or in connection 
with other evidence in the record, that it must be considered 
to decide the merits of the claim.  See Anglin v. West, 203 
F. 3d 1343, 1345-1346 (Fed. Cir. 2000) (upholding the first 
two prongs of the Cohen new and materiality test while 
defining how materiality is established (the third prong as 
listed above)); see also Shockley v. West, 11 Vet. App. 208 
(1998); Evans v. Brown, 9 Vet. App. 273, 283 (1996); Colvin 
v. Derwinski, 1 Vet. App. 171 (1991).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible were not altered by the CAFC decision 
in Hodge.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (38 C.F.R. § 3.156(a)).  This change in the law is 
applicable in this case because the veteran's claim was filed 
in December 2001, after August 29, 2001, the effective date 
of the amendment.  66 Fed. Reg. 45,620, 45,629 (August 29, 
2001).


General Service Connection

To establish service connection for a claimed disability the 
facts must demonstrate that a disease or injury resulting in 
current disability was incurred in active military service 
or, if preexisting active service, was aggravated therein.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.




If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2003).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order for a claimant to prevail on the 
issue of service connection, there must be medical evidence 
of a (1) current disability; (2) medical, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. § 3.303(b).

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of continuity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  Id.


The CAVC has also reiterated that, alternatively, either or 
both of the second and third elements can be satisfied, under 
38 C.F.R. § 3.303(b), by the submission of (a) evidence that 
a condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology.  
McManaway v. West, 13 Vet. App. 60, 65 (1999) (citing Savage 
v. Gober, 10 Vet. App. 488, 495-97).

The CAVC has established certain rules concerning claims 
presenting the issue of chronicity.  The chronicity provision 
of 38 C.F.R. § 3.303(b) is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service and still has such a condition.  

Such evidence must be medical unless it relates to a 
condition as to which, under the CAVC's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  A lay person is competent to testify only as to 
observable symptoms.  See Falzone v. Brown, 8 Vet. App. 398, 
403 (1995).

A lay person is not, however, competent to provide evidence 
that the observable symptoms are manifestations of chronic 
pathology or diagnosed disability, unless such a relationship 
is one about which a lay person's observations are competent.  
See Savage, 10 Vet. App. at 495-97.

The CAVC has further determined that chronicity was not 
demonstrated when the sole evidentiary basis for the asserted 
continuous symptomatology was the sworn testimony of the 
appellant himself and when "no" medical evidence indicated 
continuous symptomatology.  McManaway, 13 Vet. App. at 66.

In Voerth v. West, 13 Vet. App. 117 (1999), the CAVC held 
that the appellant had not submitted medical evidence 
providing a nexus between an in-service injury and a current 
disability.  The CAVC held that where a claimant's personal 
belief, no matter how sincere, was unsupported by medical 
evidence, the personal belief cannot form the basis of a 
claim.

The CAVC stated that it clearly held in Savage that Section 
3.303 does not relieve a claimant of the burden of providing 
a medical nexus.  Rather, a claimant diagnosed with a chronic 
condition must still provide a medical nexus between the 
current condition and the putative continuous symptomatology.  
Until the claimant presents competent medical evidence to 
provide a relationship between a current disability and 
either an in-service injury or continuous symptomatology, the 
claimant cannot succeed on the merits of the claim.  Voerth, 
13 Vet. App. at 120.

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
When, after consideration of all of the evidence and material 
of record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 
38 C.F.R. § 3.102 (2003); Alemany v. Brown, 9 Vet. App. 518, 
519 (1996).  When a preponderance of the evidence is against 
a claim, the claim will be denied.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990). 


Analysis

Preliminary Matter: Duties to Notify & to Assist

At the outset, it should be noted that on November 9, 2000, 
the President signed into law the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000).  

This law eliminates the concept of a well-grounded claim, 
redefines the obligations of VA with respect to the duty to 
assist, and supersedes the decision of the CAVC in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, 14 Vet. App. 174 (2000) (per curiam order), which had 
held that VA cannot assist in the development of a claim that 
is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, §7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The 
implementing regulations that pertain to the duty to notify 
and the duty to assist are also effective as of the date of 
the enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-32 (August 29, 2001) (to be codified at 38 
C.F.R. § 3.159).

The Board, however, is satisfied that all necessary 
development pertaining to the issues of whether new and 
material evidence has been submitted to reopen the claims of 
entitlement to service connection for residuals of 
laminectomy as residual of low back injury, enucleation of 
the right eye, and residuals of a left inguinal hernia has 
been properly undertaken.  The Board is confident in this 
assessment because the evidence as presently constituted is 
sufficient in establishing a full grant of benefits.  
Therefore, if there is any outstanding development not 
already conducted by VA, the claimant is not prejudiced; 
hence, any deficiencies in the duties to notify and to assist 
constitute harmless error.

Additional development by the Veterans Benefits 
Administration Appeals Management Center (VBA AMC) would only 
serve to delay resolution of the claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993)


New & Material Evidence

The Board finds that new and material evidence has been 
submitted in support of each of the claims.  The claims are 
therefore reopened.  38 U.S.C.A. § 5108; 38 C.F.R. 
§ 3.156(a).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).

The basis of the denial of service connection for a 
postoperative low back disability by the RO February 1989 was 
that there was no evidence that the veteran had an injury or 
disease affecting his back during service.  VA treatment 
records have been associated with the claims file since the 
February 1989 rating decision include the report concerning 
an MRI study of the veteran's lumbar spine that was conducted 
in September 2000.  This report states an impression of 
degenerative disc disease and other pathology of the spine.  

A VA neurosurgery note dated in October 2000 describes the 
disorders identified by the September 2000 MRI study as 
"grade 1 spondylolisthesis [and] severe multi-level lumbar 
degenerative disc disease to the back L2-3 and L3-4 with 
evidence of canal stenosis of those two levels."  

The March 1990 written statement of the veteran contains his 
assertion that he injured his back again in 1978.  His 
December 2001 written statement relates that he had three 
surgeries for his back after service, all performed at the 
same VA medical facility: not only that of 1979 but also 
surgeries in 1981 and 1982, respectively.  The transcript of 
the personal hearing held in June 2002 shows that the veteran 
testified essentially as he had at the December 1983 personal 
hearing about how he injured his back, and the treatment he 
received for the injury, during service and also testified 
that he injured his back again in 1978 and 1980.  

The evidence concerning introduced into the claims file after 
the February 1989 rating decision is clearly new and 
material.  Although not directly refuting the conclusion in 
that decision that the veteran had not injured his low back 
during service, it is evidence that is not cumulative or 
redundant of the evidence at the time of the prior final RO 
denial, and does raise a reasonable possibility of 
substantiating the claims.

Therefore, it is evidence that would have to be considered in 
any fair assessment of the service connection claim and as 
such, is not only new but is also material to the claim.  
38 C.F.R. § 3.156(a).

The basis of the denial of service connection for the 
residuals of left inguinal hernia surgery by the RO in 
February 1989 was that there was no evidence that the veteran 
suffered any residuals of the surgery that took place during 
service.  VA treatment records introduced into the claims 
file since the February 1989 rating decision include the 
report concerning an MRI study of the lumbar spine that was 
conducted in September 2000.  

The transcript of the personal hearing held in June 2002 
shows that the veteran testified that he now has a condition 
of the groin involving pain and other features ("[Y]ou got 
to watch which way you set down.  It pulls or it'll catch, 
you know, in your shorts and stuff and pull it and hurt it.  
It gets in the way if you used to have sex. . . .You just got 
to watch how you move.") and also testified in detail about 
the condition in which found himself when he awoke after a 
second groin surgery performed during service to correct 
complications of the first ("[T]hey had me tied in the bed 
with a catgut string tied around my [testicle] to the bottom 
of my foot trying to pull my [testicle] back down.").  This 
testimonial evidence is clearly new and material.  

The above discussed evidence is by no means cumulative or 
redundant of the evidence of record a the time of the prior 
final denial, and it raises a reasonable possibility of 
substantiating the claim.

Therefore, it is evidence that would have to be considered in 
any fair assessment of the service connection claim and as 
such, is not only new but is also material to the claim.  
38 C.F.R. § 3.156(a).  

The basis of the denial of service connection for enucleation 
of the right eye secondary to trauma by the Board in June 
1984 was that there was no evidence that the veteran had an 
injury or disease affecting his right eye during service.  



The annotated photographs said to have been taken of the 
veteran during his service are comprised of one showing the 
face, including his eyes, and another showing him aiming a 
rifle.  

The annotation of the former states that it illustrates a 
defect of the right eye that led to the eye's going "out" 
three months later.  The transcript of the personal hearing 
held in June 2002 shows that the veteran testified that the 
photograph of his face was taken after he had injured his 
right eye firing the bazooka when using his left eye to look 
through a right-eye site and showed that his right eye had 
"started turning."  

The hearing transcript also shows that the veteran appears to 
have testified that this injury took place during engineering 
training at Fort Leonard Wood, Missouri, that he could not 
see with his right eye when stationed in France several 
months later, and that he never recovered his sight in that 
eye.  Although not directly refuting the conclusion in the 
June 1984 decision of the Board that the veteran had not 
injured his right eye during service, it is evidence that 
when presumed credible.

Additionally, this evidence is not cumulative or redundant of 
the evidence previously of record at the time of the prior 
final denial.  It is clear that this evidence raises a 
reasonable possibility of substantiating the claim of service 
connection.

Therefore, it is evidence that would have to be considered in 
any fair assessment of the service connection claim and as 
such, is not only new but is also material to the claim.  
38 C.F.R. § 3.156(a).

Because the record contains new and material evidence 
concerning each of the service connection claims presented on 
this appeal, the Board must reopen the claims.  Manio.




ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals for residuals of injury, laminectomy, low back, the 
appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of enucleation of the right eye secondary to 
trauma, the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
residuals of a left inguinal hernia, the appeal is granted to 
this extent only.


REMAND

This matter must be afforded expeditious treatment by the 
Veterans Benefits Administration (VBA) AMC.  The law requires 
that all claims that are remanded by the Board or by the CAVC 
for additional development or other appropriate action must 
be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
2002) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs (or VBA AMC) to provide expeditious handling of all cases 
that have been remanded by the Board and the CAVC.  See M21-
1, Part IV, paras. 8.43 and 38.02.

The claims reopened in the preceding decision are now 
remanded so that additional efforts to develop the evidence 
may be undertaken and, in two of these cases, so that the 
veteran may be given notice concerning alternative sources of 
evidence that could help to substantiate his claims.  



Because, it is shown in the claims file, the National 
Personnel Records Center (NPRC) informed the RO that the 
veteran's service medical records are unavailable and 
presumed to have been destroyed at the fire that occurred in 
1973 at that repository, it is especially important that the 
development requested in this Remand be undertaken.  Judicial 
precedent applicable to fire-related cases so requires, as 
does the VCAA, when the record of a claim is incomplete.

In February 1982, the RO requested the veteran's service 
medical records from the NPRC.  In April 1982, the NPRC 
replied to the RO that these records and the veteran's 
service personnel records were unavailable and presumed to 
have been destroyed by the fire that took place at NPRC 
headquarters in July 1973.  The NPRC indicated in its reply 
that the RO should secure a completed General Services 
Administration (GSA) Form 7160 and Form 7284 and return them 
to the NPRC.  

Collectively, those forms called for information identifying 
all units in which the veteran served and his dates of 
service with each, the month and year of the illness or 
injury claimed to have occurred during service, and the 
nature of the illness or injury.  The record reflects that 
the veteran returned (on GSA Form 7160) information about the 
units in which he had served and the dates of his service but 
did not return the information concerning illness or injury 
claimed to have occurred during service (GSA Form 7284).  It 
is not clear in the record that the RO transmitted the 
veteran's completed GSA Form 7160 to the NPRC.

In a June 1982 letter, the claims file reflects, the RO 
advised the veteran and his representative that none of the 
three claims concerning a hernia, a right eye injury, and a 
back injury, respectively, could be granted without his 
submitting additional evidence.  In the letter, the RO also 
described the type of evidence that was needed to 
substantiate a service connection claim.  In July 1983, the 
RO denied the claims on the basis of the existing evidence of 
record, including Morning Reports.  

In January 1989, the RO requested the NPRC to obtain SGO 
records that would show that the veteran, as claimed, had 
been treated for a back condition while serving in France and 
had had hernia surgeries while serving at Fort Leonard Wood, 
Missouri.  The RO's request asked the NPRC to search for SGO 
records concerning a back condition that were dated in 1953 
and SGO records concerning hernia surgeries that were dated 
in 1952 and 1953.  After obtaining the SGO records from the 
NPRC, the RO issued the rating decision of February 1989 
denying the claims concerning the low back and hernia.  In 
the letter accompanying the rating decision, the RO referred 
to the NPRC's determination that the veteran's service 
medical records were unavailable and presumed to have been 
destroyed.  

Two of the service connection claims presented on this 
appeal, those concerning residuals of injury, laminectomy, 
low back and enucleation of the right eye secondary to 
trauma, were denied by the RO in the January 2002 rating 
decision on the ground that the claims file contained no 
record that the veteran had suffered an injury or disease 
during service referable to the disability for which benefits 
are sought.  Thus, VA continues to deny those claims on the 
basis of deficiencies in the evidence pertaining to what may 
have transpired during service.

There is no documentation in the claims file that although 
apprising the veteran and his representative that the NPRC 
had determined that the veteran's service medical records had 
been destroyed by fire, the RO ever outlined the specific 
deficiencies in the evidence resulting from the absence of 
those records and described how those deficiencies might be 
remedied.  

Particularly under current law, such notice must be provided 
for the two reopened claims - - those concerning the low back 
and the right eye, respectively - - that have been denied on 
the ground that there is insufficient evidence of an injury 
or disease that took place during service.  

As noted above, this appeal is governed by the Veterans 
Claims Assistance Act of 2000 (VCAA) and its implementing 
regulations.  See 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2003).  

This new law has enhanced and redefined the duties owed by VA 
to a claimant of VA benefits to provide notice, and to assist 
the claimant with the development of evidence, pertinent to 
the claim.

Thus, the VCAA requires VA to provide claimants with certain 
notice concerning the evidence that is needed to substantiate 
their claims.  The notice furnished by VA must inform the 
claimant, and the claimant's representative, if any, of any 
information and of any medical and lay evidence that VA 
determines is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183, 186-87 (2002).  

The notice must be furnished upon receipt of a complete or 
substantially complete application.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).  The notice must explain which 
evidence the claimant is finally responsible for obtaining 
and which evidence VA will attempt to obtain on the 
claimant's behalf.  Quartuccio, 16 Vet. App. at 186.  The 
notice must be furnished "before an initial unfavorable AOJ 
[agency of original jurisdiction] decision on the claim."  
Pelegrini.  

The statute provides that the claimant has one year from the 
date the notice is sent in which to submit information or 
evidence that VA has identified.  38 U.S.C.A. § 5103(b).  The 
implementing regulation states that if a claimant has not 
responded to a notice requesting information or evidence 
within 30 days of the date of the notice, VA may decide the 
claim prior to the expiration of the one-year period on the 
basis of the evidence of record but must readjudicate the 
claim if the claimant later provides the information or 
evidence within the one-year period.  38 C.F.R. 
§ 3.159(b)(1).  

A recent amendment of section 5103 provides that VA may make 
a decision on the claim before the one-year period has 
expired without vitiating the notice.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(b), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  



This amendment is by its terms retroactive to the November 9, 
2000 date of enactment of the VCAA.  38 U.S.C.A. § 5103(b), 
as amended by Veterans Benefits Act of 2003, P.L. 108-183, 
Section 701(c), 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. § 5103).  

Moreover, the VCAA requires VA to assist a claimant with 
obtaining medical records and other documentary evidence.  
38 U.S.C.A. § 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  
VA must make reasonable efforts to obtain outstanding records 
pertinent to the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c)(1)-(3).  

When such records are in the custody of a federal department 
or agency, VA must continue to try to obtain them until it 
has been successful unless it is reasonably certain that they 
do not exist or that further efforts to obtain them would be 
futile.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c)(2).  

VA must give appropriate notice to the claimant if it is 
unable to obtain needed records.  38 C.F.R. § 3.159(e).  
Under the VCAA, the duty to obtain records applies when the 
claimant, after being requested to do so by VA, "adequately 
identifies [such records] to the Secretary and authorizes the 
Secretary to obtain" them.  38 U.S.C.A. § 5103A(b).

In December 2001, the RO sent the veteran and his 
representative a letter that was intended to serve as the 
notice required by section 5103 of the VCAA.  However, the RO 
failed well-established procedures for fire-related cases.  
The RO should have advised - - and VA had a duty to advise - 
- the veteran that even though his service records could not 
be found, alternate forms of evidence could be submitted.  
See Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO did not 
provide this information either in the December 2001 letter 
or in another communication to the veteran and his 
representative.  After providing such notice, the RO should 
have assisted - - and VA had a duty to assist - - the veteran 
in obtaining such alternate evidence.  See id.; 38 U.S.C.A. 
§ 5103(A)(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).

Thus, for example, an attempt should have been made to 
reconstruct the missing service medical record by seeking 
records directly from the facilities that the veteran 
reported treated him during service for a low back injury, a 
right eye injury, and problems that developed in his right 
eye.  See Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  
The veteran claims that he injured his low back while 
stationed in France and received medical attention for that 
injury there.  It appears that the veteran claims that he 
injured his right eye during engineering training at Fort 
Leonard Wood, Missouri, received medical attention for his 
right eye there, and later received medical attention for his 
right eye at a military clinic in France.  

However, the record does not indicate that the RO took any 
action to obtain medical records directly from the military 
facilities to which the veteran has referred.

The Department of Veterans Affairs Adjudication Procedure 
Manual provides that alternate sources of evidence should be 
resorted to in fire-related cases.  See BVA Adjudication 
Procedure Manual, M21-1, Part III, Paragraphs 4.23, 4.25, 
4.29 (Change 88, February 27, 2002).  A "partial list" of 
"alternate documents that might substitute for service 
medical records" is set forth in M21-1:  VA military files; 
statements from service medical personnel; "buddy" 
certificates of affidavits; state or local accident and 
police reports; employment physical examinations; medical 
evidence from hospitals, clinics, and private physicians by 
which or by whom a veteran may have been treated, especially 
soon after separation; letters written during service; 
photographs taken during service; pharmacy prescription 
records; and insurance examinations.  Adjudication Procedure 
Manual, M21-1, Part III, Paragraph 4.25.  NA Form 13055, 
Request for Information Needed to Reconstruct Medical Data 
(Form 13055) should be given to the claimant for completion 
and return to the RO.  Adjudication Procedure Manual, M21-1, 
Part III, Paragraph 4.23.

However, the record does not indicate that in conjunction 
with the current adjudication of the claims concerning the 
low back and the right eye, the RO has advised the veteran 
and his representative of these or other alternate forms of 
evidence and requested that they identify any.  The record 
does not indicate that the RO asked the veteran to complete 
NA Form 13055.  

Concerning cases in which service records are unavailable, it 
is stated in M21-1:  "Only when the service department 
indicates that all efforts to locate the [service] records 
have been exhausted and the request to the claimant does not 
result in receipt of other evidence can the case be routed to 
the rating activity for final rating action."  Adjudication 
Procedure Manual, M21-1, Part III, Paragraph 4.29.  

Accordingly, the claims for service connection for residuals 
of injury, laminectomy, low back and enucleation of the right 
eye secondary to trauma will be remanded for the RO to 
provide the veteran and his representative with supplemental 
notice concerning alternate sources of evidence and to carry 
out the required development of evidence.  

In addition, it appears to the Board that there may be 
medical records outstanding that are pertinent to the case.  
The veteran has referred to certain medical treatment that he 
says he received after service for one or more of the claimed 
disabilities, but there is no documentation in the claims 
file that the RO has attempted to obtain the records of that 
treatment.  

In a December 2001 statement submitted in response to the 
letter sent by the RO earlier in that month concerning 
evidence that could substantiate the service connection 
claims, the veteran indicated that he had three surgeries for 
his back after service, all performed at the same VA medical 
facility: not only that of 1979 but also surgeries in 1981 
and 1982, respectively.  Only the 1979 treatment records have 
been associated with the claims file.  

In a VA Form 21-4142, Authorization and Consent to Release 
Information to the Department of Veterans Affairs, that he 
submitted in January 2002, the veteran indicated that medical 
records pertinent to one or more of his claims had been 
prepared by Dr. B in the later 1950's and the early 1960's, 
but such records have not been associated with the claims 
file.  On remand, the RO must make efforts to obtain the 
medical records pertinent to the case that the veteran has 
identified but remain outstanding.  



The RO also must provide the veteran with a VA medical 
examination in conjunction with the claim for service 
connection for residuals of a left inguinal hernia.  Under 
the VCAA, VA has a duty to secure a medical examination or 
opinion if such is necessary to decide a claim for benefits.  
38 U.S.C.A. § 5103(A)(d)(1); 38 C.F.R. § 3.159(c)(4).  

Under the VCAA, a need for a medical examination or opinion 
in the in the decision of the claim is considered to exist if 
the record, including all information and lay or medical 
evidence (including statements of the claimant), presents 
competent evidence that the veteran has a current disability, 
or persistent or recurring symptoms thereof, and indicates 
that the current condition may be associated with his or her 
service.  38 U.S.C.A. § 5103A(d)(2); see also 38 C.F.R. 
§ 3.159(c)(4)(i).  

The service medical evidence, SGO records, on file reflects 
that during service, the veteran underwent an inguinal 
hernioplasty after receiving a diagnosis of inguinal hernia 
and an orchiopexy after receiving diagnoses of complications 
of surgical treatment and torsion of testis.  Current lay 
evidence - - his written statements and his hearing testimony 
- - indicates that the veteran now has chronic symptoms of a 
disorder in the groin.  However, the medical evidence 
currently of record is not sufficient to resolve the service 
connection claim.  Id.  

A current VA examination is needed in order to clarify 
whether the veteran has one or more disabilities of the groin 
that may be related to the conditions that required surgeries 
during service.  Id.  This examination should be performed 
only after the RO has made all appropriate efforts to 
associate with the claims file all outstanding medical 
records pertinent to the service connection claim.  See Green 
v. Derwinski, 1 Vet. App. 121, 124 (1991).

The same may be said with respect to service connection for a 
low back disorder and enucleation of the right eye.  
Competent medical opinion is needed as to whether any low 
back and right eye disorders are related to service on any 
basis.

Accordingly, this case is REMANDED for the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999). 2.  

2.  The VBA AMC must review the claims 
file and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with 38 U.S.C.A. §§ 5102, 
5103, and 5103A (West 2002), Veterans 
Benefits Act of 2003, Pub. L. 108-183, 
§ 701, 117 Stat. 2651, ___ (Dec. 16, 
2003) (to be codified at 38 U.S.C.A. 
§ 5103), and any other applicable legal 
precedent.  

In particular, the VBA AMC must provide 
the veteran with notice specifically 
describing the type of evidence and 
information that could help to 
substantiate his claims of entitlement to 
service connection for residuals of 
injury, laminectomy, low back, 
enucleation of the right eye secondary to 
trauma, and residuals of a left inguinal 
hernia.  

By way of explaining what evidence or 
information is needed when, as in this 
case, service medical records are 
unavailable and presumed destroyed, this 
notice should apprise the veteran of 
alternate sources of evidence to support 
his contentions concerning injuries, and 
medical treatment as a result of those 
injuries, of his low back and his right 
eye during service, in accordance with 
the procedures set forth in VBA's 
Adjudication Procedure Manual, M21-1.  



Included with the notice should be NA 
Form 13055, Request for Information 
Needed to Reconstruct Medical Data and NA 
Form 13075, Questionnaire About Military 
Service, and the veteran should be asked 
to complete these forms and return them 
to the RO, in accordance with the 
procedures set forth in VBA's 
Adjudication Procedure Manual, M21-1.  

The notice also must indicate which 
evidence the appellant is finally 
responsible for obtaining and which 
evidence VA will attempt to obtain on her 
behalf, must inform him of the 
appropriate time limitation within which 
to submit any evidence or information, 
and must meet the other requirements for 
such notices set forth in 38 U.S.C.A. § 
5103 (West 2002) and 38 C.F.R. § 3.159(b) 
(2002); Quartuccio.  A copy of the notice 
must be sent to the veteran's 
representative.

3.  The VBA AMC should then conduct any 
necessary development brought about by 
the veteran's response, to include the 
following:  

After receiving his completed NA Form 
13055, Request for Information Needed to 
Reconstruct Medical Data, and NO Form 
13075, Questionnaire About Military 
Service, the VBA AMC should attempt to 
obtain documentary evidence confirming 
that the veteran injured his low back and 
his right eye during service and received 
medical attention for those injuries 
during service, including at military 
medical facilities at Fort Leonard Wood, 
Missouri and in France.  


Thus, the VBA AMC should contact the NPRC 
and request that a search be conducted 
for any separately-filed hospital 
clinical records from the military 
hospital at Leonard Wood, Missouri and 
from the military medical facility in 
France where the veteran claims to have 
been treated.  If the NPRC indicates that 
it does not have such records on file, 
the VBA AMC should make efforts to obtain 
them directly from the military hospital 
at Fort Leonard Wood, Missouri and from 
any military medical facility in France 
that is identified.

In addition, the VBA AMC should make 
efforts to obtain all VA medical records 
concerning back surgery that the veteran 
may have had during the period extending 
from 1980 to 1982 and all the veteran's 
medical records prepared in the 1950's 
and 1960's by the physician, Dr. B, whom 
the veteran has identified in the VA Form 
21-4142 that he submitted in December 
2002.

All records and information obtained 
which are not duplicative of evidence 
already received should be associated 
with the claims file.

4.  If the VBA AMC is unable to obtain 
any of the relevant records sought, it 
shall notify the veteran that it has been 
unable to obtain such records by 
identifying the specific records not 
obtained, explaining the efforts used to 
obtain those records, and describing any 
further action to be taken with respect 
to the claim.  38 U.S.C. § 5103A(b)(2)).

5.  The VBA AMC should arrange for a VA 
special genitourinary examination of the 
veteran for the purpose of ascertaining 
the nature, extent of severity, and 
etiology of any residuals of a left 
inguinal hernia, to include surgery 
therefor, which may be present.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The medical specialist should in the 
examination report(s) the diagnosis or 
diagnoses of any genitourinary disorder 
or disorders found during the 
examination.  Then, as to each disorder 
diagnosed, the medical specialist express 
an opinion in the examination report(s) 
as to whether it is at least as likely as 
not that the disorder related to service 
(injury or disease therein, to include 
surgery performed during service), or if 
pre-existing service, was/were aggravated 
thereby.  The opinions expressed by the 
examiner must be accompanied by a 
complete rationale.

6.  The VBA AMC should arrange for a VA 
special orthopedic examination of the 
veteran by an orthopedic surgeon or other 
appropriate medical specialist for the 
purpose of ascertaining the most likely 
etiology of any low back disorder(s) 
found on examination.




The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  The examiner must 
annotate the examination report(s) that 
the claims file was in fact made 
available for review in conjunction with 
the examination(s).  Any further 
indicated special studies must be 
conducted.

The examiner must be requested to address 
the following medical issues:

Is it at least as likely as not that any 
chronic acquired low back disorders found 
on examination is/are related to service 
on any basis including trauma whether or 
not documented, or if pre-existing 
service, was/were aggravated thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

7.  The VBA AMC should arrange for a VA 
special ophthalmological examination of 
the veteran by a medical specialist in 
ophthalmology for the purpose of 
ascertaining the nature, extent of 
severity, and etiology of any right eye 
disorder(s) found on examination.

The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner prior and 
pursuant to conduction and completion of 
the examination(s).  

The examiner must annotate the 
examination report(s) that the claims 
file was in fact made available for 
review in conjunction with the 
examination(s).  Any further indicated 
special studies must be conducted.

The examiner must be requested to address 
the following medical issues:

Is it at least as likely as not that any 
chronic acquired right eye disorder(s) 
found on examination is/are related to 
service on any basis including trauma 
whether or not documented, or if pre-
existing service, was/were aggravated 
thereby?

Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.

8.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
foregoing requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
reports and required medical opinions to 
ensure that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  The Board errs as a matter 
of law when it fails to ensure 
compliance, and further remand will be 
mandated.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C. 
§§ 5102, 5103, 5103A and 5107) are fully 
complied with and satisfied.

9.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
adjudicate the claim of entitlement to 
service connection for residuals of 
injury, laminectomy, low back, 
enucleation of the right eye secondary to 
trauma, and residuals of a left inguinal 
hernia on a de novo basis.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claims 
for benefits, to include a summary of the evidence and 
applicable law and regulations pertinent to the claim 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for final appellate review, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.  No action is required of the 
veteran until he is notified by the VBA AMC; however, the 
veteran is hereby notified that failure to report for any 
scheduled VA examination(s) without good cause shown may 
adversely affect the outcome of his claims for service 
connection, and may result in their denial.  38 C.F.R. 
§ 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



